DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 6/23/2022 is acknowledged.
EXAMINER’S AMENDMENT
	  An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 1 non-elected without traverse.  Accordingly, claim 1 has been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a sealing film that is provided along an uneven shape of the first wiring layer and the first inter-wiring insulating layer; a second inter-wiring insulating layer that is provided on the first inter-wiring insulating layer to cover the recess, the second inter-wiring insulating layer having a planarized surface that is opposed to the recess; and a gap that is provided between the second inter-wiring insulating layer and the first wiring layer and the first inter-wiring insulating layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 01, 2022